UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  ANNICE PRYOR,

           Plaintiff,
                    v.                                   Civil Action No. 18-920 (JDB)(GMH)
  DISTRICT OF COLUMBIA,

           Defendant.


                                              ORDER

          Upon consideration of [13] the thorough Report and Recommendation from Magistrate

Judge G. Michael Harvey dated September 18, 2018, the absence of any objections thereto, and

the entire record herein, it is hereby

          ORDERED that the Report and Recommendation dated September 18, 2018, is adopted

in full; it is further

          ORDERED that [9] plaintiff’s motion for attorney’s fees is GRANTED IN PART and

DENIED IN PART; it is further

          ORDERED that plaintiff be awarded a total of $60,005.73 in fees and costs; and it is

further

          ORDERED that judgment be entered accordingly.

          SO ORDERED.


                                                                    /s/
                                                             JOHN D. BATES
                                                        United States District Judge
Dated: October 3, 2018